[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                JULY 8, 2008
                            No. 07-14954
                                                              THOMAS K. KAHN
                        Non-Argument Calendar
                                                                  CLERK
                      ________________________

                  BIA Nos. A95-891-149 & A95-891-150

CARLOS JOSE RAMOS,
FLOR ZORAIDA MENDOZA RAMOS,
ALEHEA MAYERLING RAMOS,
CRISTINA INES RAMOS,

                                                               Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                               Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (July 8, 2008)

Before TJOFLAT, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
      Petitioner Carlos Jose Ramos on behalf of himself, his wife Flor Zoraida

Mendoza Ramos, and their children, Alehea Mayerling Ramos and Cristina Ines

Ramos, all natives and citizens of Venezuela, seeks review of the Board of

Immigration Appeals’s (“BIA”) denial of his motion to reconsider the BIA’s denial

of his motion to reopen. The BIA denied the motion to reconsider because it

concluded that it had not made an error of fact or law in the denial of the motion to

reopen.

      Ramos argues that the BIA abused its discretion in denying the motion to

reconsider because the denial of the motion to reopen was erroneous in fact and

law. Ramos asserts that the evidence he presented with his motion to reopen was

material, and obtained after his original removal hearing. Ramos also argues that

he explained in his motion to reconsider why the evidence he submitted with his

motion to reopen was unavailable for his initial hearing and did not include

specific dates about the occurrences therein.

      “We review the BIA’s denial of a motion to reconsider for abuse of

discretion.” Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1328 (11th Cir. 2007)

(quoting Ass’ad v. U.S. Att’y Gen., 332 F.3d 1321, 1341 (11th Cir. 2003)). Our

review of the BIA’s decision is “limited to determining whether there has been an

exercise of administrative discretion” and whether the manner in which it was

exercised “has been arbitrary or capricious.” Abdi v. U.S. Att’y Gen., 430 F.3d
2
1148, 1149 (11th Cir. 2005) (internal quotation omitted) (reviewing the denial of a

motion to reopen).

      “A motion to reconsider shall state the reasons for the motion by specifying

the errors of fact or law in the prior [BIA] decision and shall be supported by

pertinent authority.” 8 C.F.R. § 1003.2(b)(1); see also 8 U.S.C. § 1229a(c)(6)(C),

INA § 240(c)(6)(C). A motion to reconsider that merely restates the arguments

that the BIA previously rejected provides no reason for the BIA to change its prior

decision. Calle, 504 F.3d at 1329. “Therefore, merely reiterating arguments

previously presented to the BIA does not constitute ‘specifying . . . errors of fact or

law’ as required for a successful motion to reconsider.” Id. (quoting 8 C.F.R.

§ 1003.2(b)(1)). A motion to reconsider will be denied if it is based on legal

arguments that could have been made in an earlier proceeding. In re O-S-G, 24

I&N Dec. 56, 58 (BIA 2006). In addition, “[a] motion to reconsider contests the

correctness of the original decision based on the previous factual record, as

opposed to a motion to reopen, which seeks a new hearing based on new or

previously unavailable evidence.” Id. at 57-58.

      “A motion to reopen proceedings shall state the new facts that will be proven

at a hearing to be held if the motion is granted and shall be supported by affidavits

or other evidentiary material.” 8 C.F.R. § 1003.2(c)(1); see also 8 U.S.C.

§ 1229a(c)(7)(B), INA § 240(c)(7)(B). A motion to reopen “must be filed no later
                                           3
than 90 days after the date on which the final administrative decision was rendered

in the proceeding sought to be reopened.” 8 C.F.R. § 1003.2(c)(2); see also 8

U.S.C. § 1229a(c)(7)(C)(i), INA § 240(c)(7)(C)(i). However, the 90-day time

limitation does not apply to a motion to reopen based upon “changed

circumstances arising in the country of nationality or in the country to which

deportation has been ordered, if such evidence is material and was not available

and could not have been discovered or presented at the previous hearing.” 8 C.F.R.

§ 1003.2(c)(3)(ii); see also 8 U.S.C. § 1229a(c)(7)(C)(ii), INA § 240(c)(7)(C)(ii).

The movant in a motion to reopen “bears a heavy burden” and must present new

evidence that would likely change the result in the case if the proceedings before

the Immigration Judge were reopened. Ali v. U.S. nAtt’y Gen., 443 F.3d 804, 813

(11th Cir. 2006) (internal quotation omitted).

      After reviewing the record, we conclude in this case that the BIA did not

make any factual or legal errors in its denial of the motion to reopen. Furthermore,

Ramos’s arguments in his motion to reconsider reiterated previously made

arguments or alleged new facts that should have been alleged in the motion to

reopen. Thus, we conclude that the BIA did not abuse its discretion when it denied

the motion to reconsider. Accordingly, we deny Ramos’s petition for review.

      PETITION DENIED.



                                          4